Citation Nr: 0512022	
Decision Date: 04/29/05    Archive Date: 05/11/05

DOCKET NO.  03-17 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel





INTRODUCTION

The veteran had active service from May 1948 to June 1952 and 
from October 1961 to February 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of  the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In light of the Veterans Claims Assistance Act, 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), and 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2004), evidentiary 
development is necessary.  

The veteran most recently underwent a VA examination for his 
service-connected disabilities in September 2003.  The 
examiner, however, documented that the C-file and claims 
folder were unavailable for review and asserted that this 
"leads to a distinct disadvantage in evaluation of this 
veteran . . . ."  Indeed, the veteran's representative has 
argued that the case should be remanded for another 
examination  that includes a review of the claims folder.  
Accordingly, the veteran should be scheduled an additional VA 
examination; wherein, the claims folder is made available to 
the examiner to assess whether the veteran's service-
connected disabilities prevent him from securing and 
following substantially gainful employment.  

Accordingly, this case is REMANDED to the RO for the 
following action: 

1.  The RO should arrange for a VA 
examination.  After reviewing the 
veteran's claims file, the examiner 
should provide an opinion as to whether 
the veteran's service-connected 
disabilities prevent him from securing 
and following substantially gainful 
employment.  All opinions and conclusions 
expressed must be supported by a complete 
rationale in a report.

2.  After conducting an additional 
indicated development, the RO should 
again review the record.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. §§ 5109B, 7112).

	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


